             Case 1:19-cv-03036 Document 1 Filed 04/04/19 Page 1 of 5
	
	
	
	
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REBECCA FAY WALSH,
                                Plaintiff,
                                                              Docket No. 1:19-cv-3036
        - against -
                                                              JURY TRIAL DEMANDED

 NYLON MEDIA, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Rebecca Fay Walsh (“Walsh” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Nylon Media, Inc. (“Nylon” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of rapper and songwriter Cardi B at the Tom Ford Fashion Show, owned

and registered by Walsh, a New York based photographer. Accordingly, Walsh seeks monetary

relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:19-cv-03036 Document 1 Filed 04/04/19 Page 2 of 5
	
	
	
	
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York and is registered with the New York

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Walsh is a professional photographer in the business of licensing her photographs

to online and print media for a fee having a usual place of business at 85 N. 3rd Street, Apt. 604,

Brooklyn, New York 11249.

       6.      Upon information and belief, Nylon is a foreign business corporation organized

and existing under the laws of the State of Delaware, with a place of business at 110 Greene

Street, Suite 600, New York, New York 10012. Upon information and belief, Nylon is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Nylon has owned and operated a website at the URL: www.Nylon.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Walsh photographed rapper and songwriter Cardi B at the Tom Ford Fashion

Show (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       8.      Walsh is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-132-901.
              Case 1:19-cv-03036 Document 1 Filed 04/04/19 Page 3 of 5
	
	
	
	
       B.      Defendant’s Infringing Activities

       10.     On September 10, 2018, Nylon ran an article on the Website entitled Cardi B Now

Has A Tom Ford Lipstick Named After Her. See: https://nylon.com/articles/cardi-b-tom-ford-

lipstick. The article featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit B.

       11.     Nylon did not license the Photograph from Plaintiff for its article, nor did Nylon

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Nylon infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Nylon is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Nylon have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
             Case 1:19-cv-03036 Document 1 Filed 04/04/19 Page 4 of 5
	
	
	
	
       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Nylon be adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 4, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
    Case 1:19-cv-03036 Document 1 Filed 04/04/19 Page 5 of 5
	
	
	
	
                                         By: /s/Richard Liebowitz
                                              Richard P. Liebowitz
                                         11 Sunrise Plaza, Suite 305
                                         Valley Stream, NY 11580
                                         Tel: (516) 233-1660
                                         RL@LiebowitzLawFirm.com

                                   Attorneys for Plaintiff Rebecca Fay Walsh




	
	
	
	
